Citation Nr: 1308893	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to September 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in October 2011, when the issues on appeal were remanded for additional development.  At the hearing, the Veteran submitted additional evidence consisting of a statement of his contentions.  He waived RO consideration of this evidence on the record during the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2006 fee basis VA audiology examination report notes that the Veteran was employed as a maintenance engineer for 25 years and entered a hearing conservation program.  Records in connection with his participation in the hearing conservation program have not been associated with the claims file (and are not found in Virtual VA).  On remand, the Veteran's complete records from his employer, including all records associated with the hearing conservation program and any annual and/or employment physicals, should be requested.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

Pursuant to the November 2011 Board remand, in April 2012, the RO sent the Veteran a letter asking him to provide authorizations for VA to obtain treatment records from Saint John's and Mainland Medical Center.  The letter was mailed to his address of record (in Archer, Florida) and was not returned as undelivered.  He has not responded.  Notably, the August 2012 statement submitted by the Veteran at his Travel Board hearing shows a different address (in Gainesville, Florida) and suggests that he has relocated.  In light of the present remand, the Veteran should be afforded another opportunity to provide the requested authorizations.  

The Board stresses to the Veteran that his cooperation is necessary.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate fully with VA's efforts to obtain medical records, specifically including providing any necessary authorization.  38 C.F.R. § 3.159(c)(1); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify any and all providers of audiological consultation and/or treatment he has received since his discharge from service in September 1968, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The Veteran should be specifically asked to identify all records associated with his participation in the hearing conservation program and any annual and/or employment physicals, to include audiograms, as well as records from Saint John's, Mainland Medical Center and all records of VA treatment.  The RO should secure for the record copies of complete pertinent clinical records (i.e., those not already associated with the claims folder) from the sources identified.

2.  If, and only if, any additional records of audiological consultation/treatment are received, the RO should schedule the Veteran for another VA audiological examination to determine the nature, extent and etiology of his bilateral hearing loss and tinnitus.  The claims file must be provided to the examiner for review.  After reviewing the claims file and examining the Veteran (including eliciting a detailed history), the examiner should assume that the Veteran was exposed to acoustic trauma during service and respond to the following: 

Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's bilateral hearing loss and/or tinnitus was manifested during or is causally related to his active duty service or any incident therein, to include noise exposure during service (which fact is conceded)? 

The examiner should set forth reasons for the opinions with discussion, as appropriate, of the in-service and post-service evidence.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford them a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


